OPINION ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
Appellant was convicted of murder and sentenced to forty years confinement. The Court of Appeals held the trial court erred in failing to include appellant’s requested jury charge instruction applying the law of parties to the facts of the case, reversed appellant’s conviction and remanded the cause for a new trial. Martinez v. State, 736 S.W.2d 233 (Tex.App. —Corpus Christi 1987).
We granted appellant’s petition for discretionary review to determine one issue: “Whether the Court of Appeals erred in overruling appellant’s challenge to the sufficiency of the evidence since the evidence failed to show that appellant intentionally or knowingly caused the victim’s death.” We have reconsidered the issues raised and find that the Court of Appeals reached the correct result. We decline to comment on the language or reasoning of the lower court. Appellant’s petition for discretionary review was improvidently granted and is accordingly dismissed.
BENAVIDES, J., not participating.